     Case 2:20-cv-00954-JAD-BNW Document 8 Filed 06/08/20 Page 1 of 3




 1   BRIAN K. TERRY, ESQ.
 2   Nevada Bar No. 3171
     THORNDAL ARMSTRONG DELK
 3    BALKENBUSH & EISINGER
     1100 East Bridger Avenue
 4   Las Vegas, NV 89101-5315
      Mail To:
 5
      P.O. Box 2070
 6     Las Vegas, NV 89125-2070
     Tel.: (702) 366-0622
 7   Fax: (702) 366-0327
     E-Mail: bterry@thorndal.com
 8   Attorney for Defendant,
 9   British Airways PLC

10                               UNITED STATES DISTRICT COURT

11                                       DISTRICT OF NEVADA
12
     MICHELLE A. JAQUES, individually;                      CASE NO. 2:20-cv-00954-JAD-BNW
13
                           Plaintiff,
14
     vs.                                                    STIPULATION TO AMEND COUNT 1
15                                                          OF THE COMPLAINT AND TO
16   BRITISH AIRWAYS PLC, a Foreign Business                VOLUNTARILY DISMISS COUNTS 2-5
     Corporation, DOES I - X and ROE                        OF THE COMPLAINT PURSUANT TO
17   CORPORATIONS I -X, inclusive,                          FRCP 41(a)(1)(A)(ii)

18                           Defendants.                             ORDER
19
20
            IT IS HEREBY STIPULATED AND AGREED by and between the parties and/or their
21
     respective counsel that within fourteen days (14) of the date of this stipulation, Plaintiff Michelle
22
23   Jacques may submit an Amended Complaint amending the First Count of the Complaint, to state

24   a claim upon which relief can be granted pursuant to Article 17 of the Montreal Convention.

25   Once the Amended Complaint is filed, Defendant British Airways will respond within twenty-
26   one (21) days of the filing date.
27
     ///
28
                                                      -1-
     Case 2:20-cv-00954-JAD-BNW Document 8 Filed 06/08/20 Page 2 of 3



            IT IS HEREBY FURTHER STIPULATED AND AGREED that Counts 2 through 5 of
 1
 2   the above-captioned action are voluntarily dismissed, without prejudice, against Defendant

 3   British Airways PLC pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.

 4    DATED this 8th day of June, 2020.              DATED this 8th day of June, 2020.
 5
      HANRATTY LAW GROUP                             THORNDAL, ARMSTRONG, DELK,
 6                                                   BALKENBUSH & EISINGER

 7    /s/ Kevin M. Hanratty                          /s/ Brian K. Terry
      ______________________________                 __________________________________
 8    Kevin M. Hanratty, Esq.                        Brian K. Terry, Esq.
 9    Nevada Bar No. 7734                            Nevada Bar No. 3171
      1815 Village Center Circle, Suite 140          1100 East Bridger Avenue
10    Las Vegas, Nevada 89134                        Las Vegas, NV 89101-5315
      Tel.: (702) 821-1379                           Tel.: (702) 366-0622
11                                                   Fax: (702) 366-0327
      E-mail: kevinh@hanrattylawgroup.com            E-Mail: bterry@thorndal.com
12
13    Attorney for Plaintiff                         Attorney for Defendant,
      Michelle A. Jaques                             British Airways PLC
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   -2-
     Case 2:20-cv-00954-JAD-BNW Document 8 Filed 06/08/20 Page 3 of 3



                                                                        Jaques v. British Ariways PLC
 1                                                                          2:20-cv-00954-JAD-BNW
 2
                                                 ORDER
 3
            IT IS HEREBY ORDERED that within fourteen days (14) of the date of this stipulation,
 4
     Plaintiff Michelle Jacques may submit an Amended Complaint amending the First Count of the
 5
 6   Complaint, to state a claim upon which relief can be granted pursuant to Article 17 of the

 7   Montreal Convention.
 8          IT IS FURTHER ORDERED that Counts 2 through 5 of the above-captioned action are
 9
     voluntarily dismissed, without prejudice, against Defendant British Airways PLC pursuant to
10
     Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.
11
            Dated: June
            DATED         8, 2020.
                    this ____ day of June, 2020.
12
13                                          IT IS SO ORDERED:

14
15                                          ______________________________________
16                                          JUDGE JENNIFER A. DORSEY

17
18   Respectfully Submitted by:
19
     THORNDAL, ARMSTRONG, DELK,
20   BALKENBUSH & EISINGER

21   /s/ Brian K. Terry
     __________________________________
22   Brian K. Terry, Esq.
     Nevada Bar No. 3171
23
     1100 East Bridger Avenue
24   Las Vegas, NV 89101-5315
     Tel.: (702) 366-0622
25   Fax: (702) 366-0327
     E-Mail: bterry@thorndal.com
26
27   Attorney for Defendant,
     British Airways PLC
28
                                                    -3-
